Citation Nr: 1107939	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  97-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to Agent Orange.  

2.  Entitlement to service connection for a disability manifested 
by an impaired memory, claimed as Alzheimer's disease, to include 
as secondary to Agent Orange.  

3.  Entitlement to service connection for syphilis.  

4.  Entitlement to service connection for a liver disorder, also 
claimed as hepatitis, to include as secondary to Agent Orange.  

5.  Entitlement to service connection for paranoid schizophrenia, 
to include as due to Agent Orange.  


REPRESENTATION

Appellant represented by:	Rose Ann Fleming, Attorney at 
Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1998, April 2005 and May 2007 rating 
decisions of the Department of Veterans Affairs Regional Office 
(RO) in Cleveland, Ohio, denying the claims currently on appeal.  
These claims were previously remanded by the Board in March 2001, 
August 2004, July 2009 and May 2010 for additional evidentiary 
development.  

The Veteran was afforded a videoconference hearing before a 
Veterans Law Judge in February 2009.  However, the Veteran was 
scheduled for a Travel Board hearing at the RO in Cleveland, Ohio 
in June 2010 because his representative was unable to attend the 
February 2009 hearing.  The June 2010 hearing took place before 
the undersigned Veterans Law Judge.  Written transcripts of both 
of these hearings have been prepared and incorporated into the 
evidence of record.  

The issue of entitlement to service connection for syphilis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.





FINDINGS OF FACT

1.  The Veteran was not exposed to chemical agents, such as Agent 
Orange, during his active military service.  

2.  The Veteran's bilateral knee disability did not manifest 
during, or as a result of, active military service, to include as 
secondary to exposure to Agent Orange.  

3.  The Veteran has not been diagnosed with Alzheimer's disease, 
and he does not suffer from a disability manifested by impaired 
memory that was incurred in or aggravated by his active military 
service, to include as secondary to exposure to Agent Orange.  

4.  The Veteran has not been diagnosed with a liver disorder.  

5.  The Veteran's paranoid schizophrenia preexisted military 
service and was not permanently aggravated as a result of 
service, to include as due to exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a bilateral knee disability, to include as 
secondary to exposure to Agent Orange, have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2009).  

2.  The criteria for establishing entitlement to service 
connection for a disability manifested by an impaired memory, 
claimed as Alzheimer's disease, to include as secondary to 
exposure to Agent Orange, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2009).  

3.  The criteria for establishing entitlement to service 
connection for a liver disorder, to include as secondary to 
exposure to Agent Orange, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2009).  

4.  The criteria for establishing entitlement to service 
connection for paranoid schizophrenia, to include as secondary to 
exposure to Agent Orange, have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(b), 
3.307, 3.309(e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in April 2001, July 2005, December 
2006, and February 2007 addressed all notice elements listed 
under 3.159(b)(1).  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The December 2006 letter also 
provided the Veteran with the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned).  While 
the Veteran was not provided the Dingess notice until after the 
initial adjudication of some of his claims, the claims were 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484.  In addition, the February 1998 rating 
decision was decided prior to the enactment of the Veterans 
Claims Assistance Act (VCAA).  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial rating decision, the RO did 
not err in not providing such notice.  Rather, the Veteran has 
the right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA psychiatric examination in August 
2002, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records and Social Security 
Administration (SSA) records have also been obtained and 
incorporated into the claims file.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its most recent remand directives of May 2010.  
The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when the 
examiner made the ultimate determination required by the Board's 
remand).  The RO scheduled the Veteran for a Travel Board hearing 
which the Veteran attended in June 2010.  Based on the foregoing, 
the Board finds that the AMC substantially complied with the 
mandates of its remand.  See Stegall, supra, (finding that a 
remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, the Board recognizes that the Veteran has not been 
afforded a VA examination for his claims of entitlement to 
service connection for a bilateral knee disability, Alzheimer's 
disease, and a liver disability.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate 
these claims because there is no evidence to satisfy the McLendon 
criteria discussed above.  Specifically, there is no evidence of 
a current liver disorder or Alzheimer's disease.  There is also 
no evidence of a liver disease, Alzheimer's disease, or a knee 
disability in service.  Finally, there is already sufficient 
medical evidence of record regarding these disabilities, and none 
of this evidence relates them to military service.  Therefore, a 
medical examination would serve no useful purpose in this case 
since the requirement of an in-service disease or injury cannot 
be established upon further evaluation.  The Veteran was not 
prejudiced by the lack of VA examination.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as psychoses or arthritis, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Preliminary Matter - Agent Orange

The Veteran and his representative have alleged that a number of 
the Veteran's disabilities, including his liver disorder, 
bilateral knee disability, Alzheimer's disease, and paranoid 
schizophrenia, are at least in part due to exposure to chemical 
agents such as Agent Orange or nerve gas.  However, as outlined 
below, the preponderance of the evidence demonstrates that the 
Veteran was not exposed to chemical or herbicidal agents during 
his active military service.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
Even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of 
Vietnam from January 9, 1962 to May 7, 1975, and includes service 
in the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran 
must have stepped foot on the landmass of Vietnam or the inland 
waters of Vietnam for agent orange/herbicide exposure presumption 
is a valid interpretation of the statute); VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of a 
Vietnam era Veteran whose only contact with Vietnam was flying 
high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in waters 
off-shore of the Republic of Vietnam is not qualifying service in 
Vietnam).  In other words, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been present 
at some point on the landmass or the inland waters of Vietnam 
during the Vietnam conflict.  

Also, the Department of Defense (DOD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean demilitarized zone (DMZ) to defoliate the 
fields of fire between the front line defensive positions and the 
south barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north of 
the civilian control line.  There is no indication that the 
herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had units in the affected 
area at the time Agent Orange was being used.  Field artillery, 
signal and other engineer troops also were supplied as support 
personnel during the time of the confirmed use of Agent Orange.  
The estimated number of exposed personnel is 12,056.  If it is 
determined that a veteran who served in Korea during this time 
period belonged to one of the units identified by DOD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 
2, Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc)
.  

The evidence of record demonstrates that the Veteran served in 
Okinawa, Japan and Korea during his active military service from 
December 1968 to December 1970.  The Veteran's personnel records 
demonstrate that he was enroute to Korea in February 1970 and 
that he returned to the United States in December 1970.  The 
Veteran served in the 7th Infantry Division as a bath operator 
and a textile repairman.  The Veteran testified during his June 
2010 hearing that he worked as a guard near the Korean border, 
but that he did not actually guard the border.  This evidence 
demonstrates that the Veteran is not entitled to a presumption of 
Agent Orange exposure.  While the Veteran served in the 7th 
Infantry Division in Korea, his service did not begin until 
February 1970.  DOD has confirmed that Agent Orange was no longer 
used in this area as of July 1969.  Therefore, the evidence 
demonstrates that the Veteran did not arrive in Korea until after 
the cessation of Agent Orange application.  

The record contains no other evidence to demonstrate that the 
Veteran was exposed to chemical agents, such as Agent Orange and 
nerve gas, during his active military service.  The Veteran's 
personnel records and service treatment records fail to suggest 
that any of these agents were used.  While the Veteran testified 
to being exposed to nerve gas during basic training and 
witnessing the use of exfoliants, this is not confirmed by the 
evidence of record.  Furthermore, the Veteran testified in June 
2010 that while he thought he saw barrels of Agent Orange, he 
never put anything in the barrels except gasoline, so he was not 
actually sure.  

Therefore, the preponderance of the evidence demonstrates that 
the Veteran was not exposed to chemical agents such as Agent 
Orange or nerve gas during active military service.  As such, the 
Veteran's arguments relating his various disabilities to chemical 
agents are without merit, and will not be further discussed.  

Bilateral Knee Disability

The Veteran contends that he is entitled to service connection 
for a bilateral knee disability.  Specifically, the Veteran 
asserts that he bumped his knee in basic training because of all 
the crawling around.  However, the preponderance of the evidence 
of record demonstrates that the Veteran does not suffer from a 
disability of either knee that manifested during, or as a result 
of, active military service.  

The Veteran's service treatment records are silent regarding an 
injury to either knee.  There was also no diagnosis of a chronic 
knee condition during the Veteran's November 1970 separation 
examination.  The Veteran also denied having, or ever having had, 
a trick or locked knee, bone or joint deformity, or arthritis in 
his report of medical history associated with this examination.  
As such, there is no evidence of a disease or injury to either 
knee during active military service.  

Post-service treatment records suggest that the Veteran does not 
suffer from a disability of either knee as a result of military 
service.  A November 1975 VA examination appears to assign a 
diagnosis of bone and joint "O.A.," or osteoarthritis.  
However, this record is not entirely legible and it fails to 
indicate which bones and joints may have been affected.  
According to a November 1978 VA treatment record, the Veteran 
reported suffering a neck sprain, a fracture of the right ankle 
and a sprain of the right knee while in service in an automobile 
accident.  This injury is not recorded in the Veteran's service 
treatment records.  The record does contain an in-service 
physical profile record from January 1970 in which the Veteran 
was noted to have limitation of motion of the left foot.  
However, there is no evidence of an in-service injury to either 
knee.  Another November 1978 record indicates that the Veteran 
was in an automobile accident in October 1977, resulting in 
injury to his left ankle and shin, right little finger and 
cervical spine.  A February 1980 record notes that the Veteran 
suffered a fracture of the right leg in November 1979 and that he 
was suffering from post-traumatic myalgia.  A July 1980 record 
also notes a diagnosis of a fractured tibia.  A September 2004 
private treatment record notes that the Veteran was a pedestrian 
in a motor vehicle accident in 1979 and that he broke his right 
leg.  

The record contains a VA knee X-ray from March 1989.  The knee 
joints were noted to be maintained, but there did appear to be 
the start of hypertrophic spurring off the anterior superior 
corner of the left patella.  Minimal degenerative changes of the 
left knee were noted, but the right knee was unremarkable.  A 
March 1989 VA examination notes that the Veteran had multiple 
complaints of discomfort.  Examination revealed normal motion in 
all parts of the lower extremities, but the Veteran reported that 
his knees hurt a lot.  The examiner could find no specific 
organic abnormality upon examination.  However, the record does 
have a hand-written diagnosis of arthritis, knee.  This 
disability was not related to the Veteran's military service.  

A February 1992 VA outpatient treatment record notes that the 
Veteran had stiffness and pain of the right knee with a history 
of trauma 10 years earlier.  The specifics of this trauma are not 
indicated.  A diagnosis of degenerative joint disease of the 
right knee was assigned at this time.  However, X-rays of the 
right knee were taken, revealing that the bones comprising the 
right knee were normal in appearance.  There was no abnormality 
of bone mineralization, the joint space was intact, and there was 
no soft tissue calcification.  The impression was a normal right 
knee.  More recent treatment records demonstrate that the Veteran 
was seen with complaints of pain in both knees in May 2004 and 
that he was diagnosed with osteoarthritis in June 2006.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a bilateral 
knee disability.  There is no evidence of a disease or injury of 
the knees during active military service or within one year of 
the Veteran's separation from active duty.  While there is a 
possible diagnosis of osteoarthritis of the bones and joints in 
November 1975, this is more than 5 years after the Veteran's 
separation from active duty.  Furthermore, a February 1992 X-ray 
revealed a normal right knee, demonstrating that the November 
1975 diagnosis was not a chronic disability.  The Veteran was 
diagnosed with osteoarthritis in 2006, but there is no competent 
evidence of record linking this to military service.  In fact, 
the medical evidence of record demonstrates that the Veteran 
suffered a number of injuries to his lower extremities after his 
separation from service.  As such, the preponderance of the 
evidence of record demonstrates that the Veteran is not entitled 
to service connection for a right or left knee disability.  

The Board recognizes that the Veteran believes his knee pain 
might be related to military service.  The Veteran indicated in 
his June 2010 hearing that he bumped his knee once in service and 
that he had suffered from knee pain since this time.  Lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, 
while the Veteran may be competent to offer this testimony, the 
Board does not find it to be credible.  There is no evidence of 
treatment for a knee condition following active service.  Also, 
records from 1980 suggest that the Veteran's pain stemmed from 
post-traumatic myalgia following a motor vehicle accident in the 
late 1970s.  None of these records suggest that the Veteran 
suffered from chronic symptomatology of a knee disorder since 
military service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a bilateral knee disability must be denied.

Alzheimer's Disease

The Veteran contends that he is entitled to service connection 
for Alzheimer's disease.  Specifically, the Veteran is seeking 
service connection for an impaired memory.  However, the 
preponderance of the evidence demonstrates that the Veteran does 
not suffer from a disability manifested by an impaired memory, to 
include Alzheimer's disease, as a result of military service.  
This claim must be denied.  

The Veteran's service treatment records are silent regarding 
complaints of impaired memory or a diagnosis of Alzheimer's 
disease.  There is no mention of such a condition in the 
Veteran's November 1970 separation examination, and the Veteran 
indicated in his report of medical history associated with this 
examination that he did not then, nor had he ever, suffered from 
memory loss.  The Veteran also testified during his June 2010 
hearing that he did not suffer from memory problems during his 
military service.  As such, there is no evidence of this 
condition during active service.  

In fact, there is no evidence to suggest that the Veteran has 
ever been diagnosed with Alzheimer's disease.  The Veteran noted 
during his June 2010 hearing that he diagnosed himself with 
Alzheimer's disease.  However, the record contains no evidence 
suggesting that the Veteran is competent to diagnose himself with 
Alzheimer's disease.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
Alzheimer's disease, the Board must deny the Veteran's claim.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The Veteran also testified to being forgetful upon separation 
from active duty during his June 2010 hearing.  As a layperson, 
the Veteran is competent to testify to matters such as this.  The 
record contains a June 1982 VA examination.  According to this 
examination, the Veteran reported being nervous since military 
service.  The examiner noted that the Veteran had a poor memory 
at this time.  An August 2002 VA mental examination also notes 
that the Veteran suffered from impaired memory as a result of his 
paranoid schizophrenia.  Therefore, while there is certainly 
competent evidence of memory problems in the claims file, the 
preponderance of the evidence suggests that this is a symptom of 
paranoid schizophrenia and not a separate disability of its own.  
As will be discussed in a later section, the Veteran is not 
entitled to service connection for paranoid schizophrenia.  

In summary, the preponderance of the evidence demonstrates that 
the Veteran does not have a diagnosis of Alzheimer's disease and 
that he did not suffer from impaired memory during active 
service.  Rather, the Veteran's memory problems developed later 
as a symptom to his nonservice-connected paranoid schizophrenia.  
Service connection is, therefore, not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for memory loss, claimed as Alzheimer's disease, must 
be denied.

Liver Disorder

The Veteran contends that he is entitled to service connection 
for a disability of the liver.  The Veteran has phrased his claim 
in several different ways, to include hepatitis and cirrhosis of 
the liver.  However, there is no evidence of any liver disorder, 
to include hepatitis, during military service.  Furthermore, 
there is no evidence of the Veteran ever being diagnosed with a 
chronic liver disability.  As such, service connection is not 
warranted.  

The Veteran's service treatment records are entirely silent 
regarding a disability of the liver or hepatitis.  Likewise, the 
post-service treatment records fail to demonstrate that the 
Veteran has been diagnosed with any condition affecting his 
liver.  According to a May 1975 VA treatment record, routine lab 
studies were performed and were found to be within normal limits.  
There was no finding of cirrhosis of the liver or hepatitis.  A 
November 1975 VA examination also notes that liver function tests 
were performed.  However, no chronic disability was diagnosed 
following these tests.  A March 1989 VA examination indicates 
that's no specific organic abnormalities were found upon 
examination, which included a liver examination as well as a uric 
acid examination.  Also, according to a January 1992 private 
medical record, the Veteran suffered from no communicable 
diseases.  

Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for a liver disorder.  There is no evidence of such a 
disorder during military service, and no evidence of a currently 
diagnosed disorder.  As already noted, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of 
hepatitis, cirrhosis of the liver, or any liver disorder, the 
Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers from a 
liver disorder that manifested as a result of his military 
service.  According to the Veteran's June 2010 hearing, he felt 
he may have had a preexisting liver disease that was aggravated 
by food he ate while serving in Korea.  However, there is simply 
no evidence of record to support this claim.  In fact, there was 
no preexisting liver condition noted at the time of the Veteran's 
enlistment with the military, and no evidence of such a condition 
during service, upon separation from service, or at any time 
since military service.  As such, the Veteran's testimony is not 
credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a liver disability, to include hepatitis and 
cirrhosis of the liver, must be denied.

Paranoid Schizophrenia

The Veteran contends that he is entitled to service connection 
for paranoid schizophrenia.  Specifically, the Veteran's 
representative has argued that while this disability preexisted 
active military service, it was permanently aggravated as a 
result of such service.  However, the preponderance of the 
evidence demonstrates that the Veteran's paranoid schizophrenia 
was not aggravated by active military service.  As such, the 
claim must be denied.  

During his preinduction examination of July 1968, the Veteran 
reported a history of nervous trouble and frequent trouble 
sleeping.  However, the Veteran denied these symptoms in a report 
of medical history associated with his November 1970 separation 
examination.  The record contains another report of medical 
history that was originally dated October 1970 in which the 
Veteran reported suffering from nervous trouble.  However, the 
date has been crossed out and replaced with November 1970.  

Post-service medical records demonstrate that the Veteran has 
continued to suffer from a mental disorder.  The Veteran was 
evaluated by VA in October 1975.  The physician diagnosed the 
Veteran with alcoholism manifested by habitual excessive 
drinking.  The examiner noted that there was insufficient 
evidence to make a diagnosis of a schizophrenic thought disorder, 
but if there were one, the correct diagnosis would be that of 
latent schizophrenia.  According to a November 1975 VA 
examination, the Veteran reported suffering from nervousness 
since his military service.  It was noted that he was first 
hospitalized in 1974 for this condition.  However, an October 
1978 psychiatric evaluation notes that the Veteran reported 
suffering from psychiatric symptoms during military service and 
being hospitalized at Fort Dix in 1969.  The Veteran's service 
treatment records do not reflect this reported hospitalization.  

The Veteran underwent another VA examination in September 1977.  
The Veteran reported that his military service was a fairly 
positive experience and that he particularly liked his duty in 
Korea.  It was noted that the Veteran had two primary jobs 
following his separation from service, but that he had not been 
able to work since 1974.  The examiner noted that when asked 
whether he felt he had changed much from before military service 
to now, the Veteran responded that he felt he was basically the 
same person but now he had a greater understanding of life and 
had more of an idea of what he wanted to accomplish.  The 
examiner diagnosed the Veteran with a characterologic problem 
that may have some somatization related to underlying depressive 
elements.  The examiner opined that it did not appear that the 
Veteran's present problems related to his time in the military.  

The Veteran was again hospitalized in February 1984.  It was 
noted that the Veteran was picked up at his apartment after 
firing a gun inside his home.  The Veteran reported that he was 
responding to spirits that had been closing in on his apartment 
and his mind.  The Veteran was diagnosed with chronic paranoid 
schizophrenia, and he was noted to be suffering an acute 
exacerbation.  

According to a January 1986 VA psychiatric evaluation, the 
Veteran suffered from a long standing anxiety disorder that was 
associated with stuttering and occasional paranoid trends.  A 
March 1989 VA evaluation assigned a diagnosis of paranoid 
schizophrenia.  The Veteran was hospitalized with VA from August 
1991 to November 1991 after being arrested for passing bad 
checks.  The provisional diagnosis was noted to be paranoid 
schizophrenia.  The Veteran was again hospitalized in January 
1992 with a diagnosis of schizophrenia, paranoid type.  

The Veteran was afforded a VA mental examination in August 2002.  
The examiner noted that the Veteran had a prior diagnosis of 
schizophrenia.  The examiner diagnosed the Veteran with paranoid 
schizophrenia, alcohol abuse (reportedly in remission), 
stuttering, and probable neuroleptic induced tardive dyskinesia.  
The examiner opined that the Veteran's schizophrenia was not 
related to military service.  The examiner found it significant 
that the Veteran was separated from active duty in 1970 but that 
he did not have his first hospitalization until 1975.  The 
examiner also noted that schizophrenia often develops during the 
mid-twenties for men.  The examiner concluded that the Veteran's 
paranoid schizophrenia was not environmentally related, but that 
it was an illness that would have occurred with him no matter 
what his life circumstances were.  

The record also contains a number of records from a private 
physician with the initials R.E.B.  In an April 1999 letter, Dr. 
B indicated that the Veteran experienced an initial acute episode 
of schizophrenia lasting at least 3 months in 1975.  The 
Veteran's illness subsequently progressed, resulting in at least 
2 more subsequent acute psychotic episodes.  Dr. B also felt that 
the Veteran's use of alcohol was more consistent with that seen 
in individuals with a chronic mental illness rather than 
alcoholics.  In a March 2000 letter, Dr. B noted reviewing the 
Veteran's medical records.  He indicated that the Veteran's 1975 
VA examination indicated that the Veteran was first hospitalized 
in 1974.  Dr. B noted that if this was accurate, then the Veteran 
was readmitted to the same hospital in 1975.  Dr. B opined that 
the Veteran had a schizophrenic disorder that began in late 1974 
or early 1975 that continued to progress over a period of several 
years.  

In December 2000, Dr. B prepared a report based on his three 
interviews with the Veteran.  Dr. B concluded that the Veteran 
suffered from paranoid schizophrenia that was presently in a 
residual state due to adequate psychopharmacologic maintenance.  
Dr. B indicated that early signs of schizoid behavior were 
present in childhood and adolescence, and that both cardinal 
manifestations of schizophrenia developed, for the first time, 
during military service in Okinawa.  Dr. B based this statement 
on the Veteran's reported symptomatology while serving in 
Okinawa.  Dr. B also indicated that most experts consider 
schizophrenia to be a process which evolves gradually within the 
character of the individual and usually becomes evident in young 
adulthood - specifically, the early to mid-twenties for men.  The 
Veteran reported witnessing a strange light in the eyes of his 
younger sisters and hearing messages directed at him on the 
television and radio between the ages of 7 and 17.  Dr. B also 
noted that the full blown picture of acute schizophrenia usually 
occurs under stress.  

In an August 2001 letter, Dr. B indicated that after his 
evaluation, he concluded that the Veteran suffered from a 
schizophrenic illness which may have been present in mild form 
during adolescence.  Dr. B noted that the Veteran experienced 
cardinal signs of schizophrenia while stationed in Okinawa which 
was treated with substantial doses of medication.  Dr. B opined 
that the Veteran had been totally and permanently disabled due to 
his paranoid schizophrenia, which had been active to varying 
degrees at least as early as December 1970.  Dr. B submitted an 
additional letter regarding the Veteran in June 2003.  Dr. B 
noted that the Veteran was suffering from paranoid schizophrenia 
that was not in full remission, as well as an extrapyramidal 
neurologic disorder.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for paranoid 
schizophrenia.  The service treatment records do not reveal that 
the Veteran sought treatment for this disorder during military 
service, and the first post-service evidence of this disorder is 
from approximately 5 years after separation from active duty.  
Finally, there is no competent evidence of record suggesting that 
the Veteran's paranoid schizophrenia manifested during active 
military service.  According to the September 1977 VA examiner, 
it did not appear that the Veteran's present problems were 
related to his time in the military.  The August 2002 VA examiner 
also concluded that this disease would have manifested regardless 
of the Veteran's life experiences.  

The Veteran's representative has argued that the evidence of 
record demonstrates that the Veteran's paranoid schizophrenia was 
aggravated as a result of his service in Okinawa.  For service 
connection claims involving a preexisting injury or disease, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  

In his December 2000 letter, Dr. B indicated that the Veteran's 
schizophrenia was evident during childhood.  Dr. B also indicated 
that most experts consider schizophrenia to be a process which 
evolves gradually within the character of the individual and 
usually becomes evident in young adulthood.  The August 2002 VA 
examiner also concluded that the Veteran's disability was not 
related to his environment, but rather, it was a disorder that 
would have manifested in the Veteran regardless of his 
environment.  Finally, the Veteran himself has described symptoms 
such as messages coming from the television as early as age 7.  

The preponderance of the evidence of record demonstrates that 
this condition was not permanently aggravated as a result of 
active duty.  While Dr. B noted that the Veteran first 
experienced cardinal signs of schizophrenia while stationed in 
Okinawa, he also suggested that this disorder was evident in the 
Veteran's childhood and adolescence.  Dr. B also noted that 
schizophrenia normally does not fully manifest in men until their 
twenties.  This conclusion was reinforced by the August 2002 VA 
examiner.  Nothing in the record suggests that the Veteran's 
schizophrenia was aggravated beyond the natural progression of 
the disease as a result of military service.  Finally, the August 
2002 VA examiner concluded that the Veteran's paranoid 
schizophrenia was an illness that would have occurred no matter 
what the Veteran's life circumstances were.  

As a final matter, the Board recognizes that the Veteran believes 
his paranoid schizophrenia was worsened by military service.  
During his June 2010 hearing, the Veteran and his representative 
suggested that his paranoid schizophrenia, which was evident in 
his childhood, was worsened either due to the stresses of army 
life or as a result of exposure to herbicidal agents such as 
Agent Orange.  However, as outlined above, the preponderance of 
the evidence of record simply does not support these contentions.  
Dr. B noted that schizophrenia normally does not fully manifest 
in men until their twenties.  The Veteran was in his twenties 
after he separated from active duty.  Furthermore, the August 
2002 VA examiner concluded that the Veteran's illness would have 
manifested with or without military service.  Finally, as 
previously discussed, there is no evidence of exposure to 
chemical agents such as Agent Orange or nerve gas.  Therefore, 
this testimony fails to demonstrate entitlement to service 
connection for paranoid schizophrenia.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for paranoid schizophrenia must be denied.

ORDER

Entitlement to service connection for a bilateral knee disability 
is denied.  

Entitlement to service connection for Alzheimer's disease, also 
claimed as memory loss, is denied.  

Entitlement to service connection for a disability of the liver, 
to include hepatitis and cirrhosis of the liver, is denied.  

Entitlement to service connection for paranoid schizophrenia is 
denied.  


REMAND

The Veteran contends that he is entitled to service connection 
for syphilis.  However, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

The Veteran's service treatment records demonstrate that the 
Veteran was tested on multiple occasions for sexually transmitted 
diseases.  A June 1969 record notes a diagnosis of gonorrhea.  
The Veteran was also diagnosed with gonorrhea in January 1970.  
Subsequently, the Veteran was diagnosed with syphilis in its 
primary stage in May 1970.  According to the Veteran's November 
1970 separation examination, the Veteran reported suffering from 
syphilis once and gonorrhea 11 times.  However, it is not clear 
from the records whether his diagnosis of syphilis was a chronic 
disability or whether there was any residual symptomatology.  

Post-service treatment records suggest that the Veteran has 
continued to suffer from sexually transmitted diseases.  However, 
the evidence does not relate them to the Veteran's in-service 
syphilis.  The Veteran reported having a "present or history 
of" sexually transmitted diseases during private psychiatric 
treatment in January 1992.  The Veteran indicated that this was 
10 years earlier.  The record also contains a private treatment 
record from April 2004 in which the Veteran was diagnosed with 
urethritis.  It was noted that the Veteran was seen with 
complaints of penile discharge and dysuria times one week.  He 
reported having unprotected intercourse approximately three weeks 
earlier.  The Veteran was treated for gonorrhea, Chlamydia, and 
trichomonas at this time.  

Based on the above evidence, the Board finds that the Veteran 
should be afforded a VA examination before appellate review may 
proceed on this matter.  The Veteran's service treatment records 
demonstrate that the Veteran was treated for syphilis and 
gonorrhea during active military service and that he was treated 
for similar diseases as recently as 2004.  The Veteran has also 
testified to suffering from symptomatology of his syphilis since 
active military service.  As such, the Veteran must be afforded 
the opportunity to appear for a VA examination regarding this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an appropriate specialist.  
The Veteran's claims file and a copy of this 
remand must be made available for review by 
the examiner at the time of examination.  The 
examiner should indicate whether the Veteran 
currently suffers from syphilis or gonorrhea, 
or any chronic residual symptomatology as a 
result of these diseases.  If so, the 
examiner should opine as to whether it is at 
least as likely as not that the Veteran's 
current disease or residual symptomatology is 
related to his in-service diagnoses of 
gonorrhea and syphilis.  

A complete rationale must be provided for any 
opinion offered.  

2.  The RO should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________                                    
_________________________
        MICHAEL LANE		             RAYMOND F. 
FERNER
       Veterans Law Judge,                                                
Acting Veterans Law Judge, 
   Board of Veterans' Appeals                                          
Board of Veterans' Appeals


________________________
J. A. MARKEY
			Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


